Sykes, P. J.,
delivered the opinion of the court.
The hill of complaint of 'Mrs. Poole by next friend seeks to have annulled the decree of the chancery court rendered in 19Í7, under which decree the disabilities' of minority of Mrs. Poole were removed and she was authorized to execute a deed to her interest in a forty-acre tract of land to the appellee. The hill alleges that this decree was void, first, because the petition was not properly brought under section 301, Hemingway’s Code, section 544, Code of 1906s; and, second, that the decree was rendered at the October term, 1917, of the chancery court, when it should not have been rendered until the succeeding term of court. Attached to the hill as exhibits are all of the papers together with the decree in the 1917 cause. The material parts of the petition for the removal of the disability of minority, necessary to he stated here, are :
First, the style of the cause is Bertha Hibbler, by Next Friend, T. H. Godsey, v. Anna Godsey. _ “Complainant Bertha Hibbler would respectfully represent and show to the court the following facts: That she is a resident citizen of Quitman county, making her home with her mother, Mrs. Anna Godsey, and that she is a minor, age fifteen years, and brings this suit by T. H. Godsey, her stepfather and next friend.”
Second. “That her father had been dead for many *650years, and that her mother is named Mrs. Anna Godsey, and she resides in Quitman county, Miss.”
Then follows a description of the land owned by the appellant and her mother and the other necessary allegations in accordance with the statutes above referred to.
The bill was.sworn to by Bertha Hibbler and T. IT. Godsey on September 25, 1917, and filed with the chancery clerk ón October 1st. On the same day Mrs. Anna Godsey, the defendant, signed a written waiver of service of process and agreed to appear at the chancery court at the October term, 1917, to make any objections that she might see proper to the granting of the prayer of the bill. This waiver was also filed on October 1, 1917.
The decree was rendered on October 2d and recites all of the necessary facts giving the court jurisdiction, and is in every way regular. The appellee Jones demurred to the bill, the demurrer was sustained and the bill dismissed, from which decree this appeal is here prosecuted.
It is contended that the petition to remove the disability of minority was in fact by the minor and not in accordance with section 301. This section states that the application therefore shall be made in writing by the minor by his next friend, etc. The petition in this case expressly states that she brings this suit by T. Hi. Godsey, her step-father and next friend. 'This allegation is a compliance with the statute and means that every allegation of the petition is made by the minor by her next friend. The minor by next friend and her mother appeared at the October term of the chancery court, and testimony was heard by the chancellor in the cause.
Under section 263., Hemingway’s Code, section 507, Code of 1906, the chancellor was authorized to have heard this cause in vacation. He had jurisdiction of the parties and jurisdiction of the subject-matter and under the *651l'aw the light to, hear the ease at any time agreeable to him and the parties. '
After a careful consideration of the record, we find that the removal of the disability of minority was. entirely proper, and the court was correct in sustaining the demurrer to the bill in this cause.

Affirmed.